IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH

MARY BARNHART,
Plaintiff, 2:19-CV-00523-MJH

)

VS. )

)

THE TRAVELERS HOME AND MARINE )

INSURANCE COMPANY, )

Defendant,

OPINION AND ORDER

Plaintiff, Mary Barnhart (“Barnhart”), brings the within action against Defendant, The
Travelers Home and Marine Insurance Company (“Travelers”), for Declaratory Relief (Count J),
Assumpsit (Count II), and Class Action Allegations (Count III), because Travelers denied
Underinsured Motorists (“UIM”) Benefits based upon a “regular use exclusion” in its policy.
Travelers moves to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6). The parties
provided briefs (ECF Nos. 3, 16, and 17), argued before the Court, and the matter is now ripe for
decision.

For the following reasons, Traveler’s Motion to Dismiss will be granted.

I. Background

On July 15, 2015, Barnhart was injured while a passenger on a motorcycle operated by
her husband, William Barnhart. (ECF No. 1-2 at 44). William Barnhart owned the motorcycle
and insured it through Progressive Insurance Company. Jd. at p. 27.!_ Barnhart recovered the

liability limits against the tortfeasor’s liability policy. Jd. at §§ 5-6. Barnhart avers that her

 

'! While plaintiff makes no averments as to the ownership and insurance information on
the motorcycle policy, said information is derived from correspondence attached to the
Complaint and confirmed through the arguments of counsel.
injuries and damages exceeded the liability limits of the tortfeasor’s policy, thus she is entitled to
UIM benefits under her Travelers’s automobile policy. Jd. at § 7. She submitted an underinsured
(UIM) claim under the policy that she and her husband had purchased from Travelers to cover
two automobiles. /d. at ff 5-6 and p. 14. On March 15, 2019, Travelers denied Barnhart’s
claim for UIM Benefits based upon the “regular use exclusion” contained within the Barnhart’s
policy. Jd. at §8. The Traveler’s policy excludes UIM Coverage for bodily injury as follows:

[Travelers does] not provide Uninsured Motorists Coverage or Underinsured
Motorists Coverage for “bodily injury” sustained:

1. By you while “occupying” or when struck by, any motor vehicle you own
or that is furnished or available for your regular use which is not insured
for this coverage under this policy. This includes a trailer of any type used
with that vehicle.
(ECF No. 1-2 at p. 18). Barnhart’s Complaint avers that the “regular use exclusion” is
unenforceable pursuant to the Pennsylvania Supreme Court’s recent ruling in Gallagher v.
GEICO, 201 A.3d 131 (Pa. 2019).
I. Standard of Review
When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure
12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light
most favorable to the plaintiff, and determine whether, under any reasonable reading of the
complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 d Cir.
2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a
motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” /gbal, 556 U.S. at 678 (citing
Twombly, 550 U.S. at 556); see also Thompson v. Real Estate Mortg. Network, 748 F.3d 142,
147 (Gd Cir. 2014). “Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Jgbal, 556 U.S. at 678. “Factual allegations of a
complaint must be enough to raise a right to relief above the speculative level.” Twombly, 550
U.S. at 555. A pleading party need not establish the elements of a prima facie case at this stage;
the party must only “put forth allegations that ‘raise a reasonable expectation that discovery will
reveal evidence of the necessary element[s].’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213
(3d Cir.2009) (quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D.
Pa. June 4, 2008)); see also Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016)
(“Although a reviewing court now affirmatively disregards a pleading’s legal conclusions, it
must still .. . assume all remaining factual allegations to be true, construe those truths in the light
most favorable to the plaintiff, and then draw all reasonable inferences from them.’’) (citing
Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 Gd Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments. Morse v. Lower Merion School District, 132
F.3d 902, 906, n. 8 3d Cir.1997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint. Maio v. Aetna, 221 F.3d 472, 482 Gd
Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with

needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326-327, (1989).
Ill. Discussion

At the time of oral argument, the parties agreed that the disposition of the defense’s
Motion to Dismiss depends on whether this Court expands the holding in Gallagher v. GEICO,
201 A.3d 131 (Pa. 2019), which held that a “household exclusion” in an automobile insurance
policy to preclude stacking of underinsured coverage is unenforceable to defeat an underinsured
insurance claim. Barnhart asks this Court to hold that a “regular use exclusion” in her
automobile insurance policy to preclude underinsured coverage is also unenforceable based upon
the Pennsylvania Supreme Court’s reasoning in Gallagher. Barnhart does not dispute that she
cannot recover UIM benefits if the “regular use exclusion” is enforceable. Travelers contends
that the Pennsylvania Supreme Court’s holding in Gallagher is distinguishable because the issue
in Gallagher concerned a household exclusion as applied to a waiver of stacked coverage. The
present case concerns a “regular use exclusion” as applied to a waiver of UM/UIM benefits.
Travelers argues that Gallagher is distinguishable and that the Pennsylvania Supreme Court case
of Williams v. GEICO Gov't Employees Ins. Co., 32 A.3d 1195 (Pa. 2011) controls in the present
case. Travelers also argues that neither Gallagher nor any other Pennsylvania Supreme Court
case has overturned the Pennsylvania Supreme Court’s holding in Williams. The Williams case
upheld the enforceability of the “regular use exclusion” to preclude coverage for an underinsured
motorist claim.

In Gallagher, the Pennsylvania Supreme Court held that a motor vehicle insurance
policy’s “household vehicle exclusion,” as applied to preclude stacking of underinsured motorist
benefits, violates the Pennsylvania Motor Vehicle Financial Responsibility Law (MVFRL),
specifically Section 1738. Gallagher, 201 A.3d at 131. In Gallagher, Brian Gallagher

purchased two separate policies from GEICO—one for his motorcycle and one for his
automobile. Mr. Gallagher “opted and paid for stacked UM and UIM coverage when
purchasing both policies.” Jd. at 133. Mr. Gallagher was injured when another vehicle struck his
motorcycle. /d. Because the tortfeasor was underinsured, he sought UIM stacked coverage
under his motorcycle policy and automobile policy. Jd. GEICO paid Gallagher's UIM claim
under his motorcycle policy, but GEICO denied the UIM claim for the UIM coverage under his
automobile policy. GEICO denied the automobile policy UIM claim because of the policy’s
household vehicle exception, which “precluded Gallagher from receiving stacked UIM coverage
pursuant to that policy.” Id.”

After evaluating the language of the MVFRL, the Pennsylvania Supreme Court in
Gallagher concluded that under Subsection 1738(a), “stacked UM/UIM coverage is the default
coverage available to every insured,” and it can only be waived if the statutorily prescribed
waiver form has been signed. /d. at 137. Further, the Court held that the household vehicle
exception in Gallagher's policy,

buried in an amendment, is inconsistent with the unambiguous requirements of

Section 1738 of the MVFRL under the facts of this case inasmuch as it acts as a

de facto waiver of stacked UIM coverage provided for in the MVFRL, despite the

indisputable reality that Gallagher did not sign the statutorily prescribed UIM

coverage waiver form.

Id. at 138. The Court also noted that, in Gallagher “GEICO was aware of this reality, as it sold
both of the policies to Gallagher and collected premiums for stacked coverage from him.” Jd.
The majority further remarked on the narrow scope of its holding:

As in every case, we are deciding the discrete issue before the Court and holding

that the household vehicle exclusion is unenforceable because it violates the
MVERL. Unlike the Dissent, we offer no opinion or comment on the

 

* The household exclusion exception stated: “This coverage does not apply to bodily
injury while occupying or from being struck by a vehicle owned or leased by you or a relative
that is not insured for [UIM] [c]overage under the policy.” Gallagher v. GEICO Indem. Co., No.
352 WDA 2016, 2017 WL 394337, at *1 (Pa. Super. Ct. Jan. 27, 2017)

5
enforceability of any other exclusion to UM or UIM coverage or to coverage in

general, including exclusions relating to racing and other inherently dangerous

activities. Dissenting Opinion 141-42. If, at some later date, the Court is presented.

with issues regarding the validity of other UM or UIM exclusions, then we will

address them at that time. Our focus here is narrow, regardless of the Dissent's

lament to the contrary.

Id. at 139, n. 8.

As regards Travelers’s assertion that the Williams v. Geico case controls in this case, said
case involved denial of UIM coverage based upon the “regular use exclusion.” The insured in
Williams was a state trooper who was injured while he was driving in his patrol car. He filed a
UIM claim with GEICO under his personal automobile insurance policy. GEICO denied UIM
coverage based upon the “regular use exclusion” under the trooper’s personal automobile
insurance policy. The trooper argued that the “regular use exclusion” was void as against public
policy, and/or in conflict with pertinent provisions of the MVFRL. The parties specifically
argued the issue of whether the regular use exclusion violated 75 Pa.C.S. § 1731, subsections (c)
and (c.1). Williams, 32 A.3d at 1207. Those subsections require the insurer to obtain written and
signed waivers of UIM coverage from the insured on the statutorily prescribed form. See 75
Pa.C.S. § 1731. The trooper argued that the “regular use exclusion” violated the statutory waiver
procedures and effectively eliminated the mandatory statutory UIM coverage unless the insured
signed the waiver form prescribed by section 1731. Williams, 32 A.3d at 1207. In Williams, the
Pennsylvania Supreme Court upheld the “regular use exclusion” stating:

The regular-use exclusion as applied here is neither an implicit waiver of

coverage nor an improper limitation on the statutorily mandated coverage. Rather,

it functions as a reasonable preclusion of coverage of the unknown risks

associated with operating a regularly used, non-owned vehicle...[T]he regular-use

exclusion is not void as against public policy. A contrary decision is untenable, as

it would require insurers to compensate for risks they have not agreed to insure,
and for which premiums have not been collected.
Id, at 1208-1209. The distinction between the Gallagher and Williams cases rests, in part, on the
insurance carriers’ awareness of the risks that they agreed to insure. In Gallagher, GEICO knew
of the risks, as it insured both the motorcycle and automobile, albeit under separate policies, and
GEICO charged its insured for stacked coverage on both policies, and then GEICO denied
stacked UIM coverage. In Williams, GEICO did not know or have reason to know about any
other vehicles the insured would drive or occupy; it did not charge for UIM coverage for any
such other unknown additional vehicles. As such, its denial of UIM benefits to the state trooper
claimant, based upon the regular use exclusion, was proper.

In addition, the Gallagher and Williams cases addressed two different statutory sections
within the MVFRL, stacking (75 Pa.C.S. § 1738) in Gallagher, and UM/UIM coverage (75
Pa.C.S. § 1731) in Williams. Under both sections, an insured must affirmatively sign a statutory
waiver form in order to reject stacked coverage under Section 1738 or UM/UIM coverage under
Section 1731. Barnhart asserts that the statutory sections are without distinction; and thus,
Gallagher should be extended to hold that excluding UM/UIM coverage, by virtue of the
“regular use exclusion” without a signed written rejection form is unenforceable. However, as
the Pennsylvania Supreme Court observed in Gallagher, the Gallagher claimant could never
recover stacked benefits, for which he had paid premiums because he would always be barred by
the household exclusion. Therefore, said exclusion acted as a de facto waiver of coverage
without the required waiver procedures prescribed by Section 1738. Whereas in Williams,
UM/UIM benefits were available, if not rejected on statutory forms, for all vehicles that were
insured for said coverage. Premium calculations for said coverages were based upon numbers
and types of vehicles insured. Therefore, according to the Williams holding, such exclusion was

valid and enforceable.
Presently, the facts of this case align with the Williams decision, because Barnhart’s
claim for UIM coverage and benefits from her accident falls within the “regular use exclusion”
of her automobile insurance policy. Unlike Gallagher, Barnhart seeks UIM coverage for her
injuries from a regularly used vehicle for which she paid no additional UM/UIM premiums to
Travelers. Further, unlike Gallagher, Barnhart’s motorcycle was insured by a different carrier
from Barnhart’s automobile insurer, Travelers. Travelers had no notice that its insured,
Barnhart, would be operating or occupying a motorcycle. Had it known, Travelers could have
adjusted its UIM coverage premiums to account for the additional risk to insure for UIM
coverage for the motorcycle that Barnhart regularly used. Thus, the Pennsylvania Supreme
Court’s analysis in Williams, regarding the enforceability of the “regular use exclusion,” controls
in this case. Finally, while Gallagher explicitly overturned a line of decisions concerning the
validity of the household exclusion, as applied to Section 1738, stacking of benefits in
automobile policies, the Pennsylvania Supreme Court did not overturn Williams or any other line
of regular use exclusion cases? as applied to Section 1731 UM/UIM coverage and claims.
Therefore, Gallagher’s holding does not extend to invalidate the “regular use exclusion” or to
overturn Williams as the controlling precedent for this case. Barnhart’s argument, against
enforceability of the “regular use exclusion,” cannot be supported as a matter of law. Traveler’s

Motion to Dismiss will be granted. Because the disposition of the issue depends upon questions

of law, any amendment is deemed futile.

 

3 The Pennsylvania Supreme Court has continued to cite Williams in other decisions
regarding exclusions under the MVFRL. Safe Auto Ins. Co. v. Oriental-Guillermo,--A.34 --,
2019 WL 3933568 (Pa. Aug. 20, 2019) (unlisted resident driver exclusion did not contravene
MVEFERL or public policy).
ORDER
And Now, this 28" of October 2019, after consideration of Barnhart’s Complaint,
Travelers’s Motion to Dismiss, the parties’ respective briefs (ECF Nos. 3, 16, and 17), and
arguments, Travelers’s Motion to Dismiss is granted. Any amendment is deemed futile.

Therefore, Plaintiff's Complaint is dismissed.

 

BY THE COURT:
Vy > oof.
fi abe! Sra!
MARK-YN’ J) HORAN

United States’Disttict Judge
